Exhibit 10.24

PC CONNECTION, INC.

Route 101A (730 Milford Road)

Merrimack, NH 03054

Dated as of: October 31, 2011

RBS Citizens, National Association

28 State Street

Boston, MA 02109

 

  Re: Amendment No. 5 to Second Amended and Restated Credit and Security
Agreement and related Documents

Ladies and Gentlemen:

We refer to the Second Amended and Restated Credit and Security Agreement, dated
as of June 29, 2005 (as amended by that certain Amendment No. 1, dated as of
August 12, 2005, Amendment No. 2, dated as of January 3, 2007, Amendment No. 3
dated as of October 15, 2007 and Limited Waiver and Amendment No. 4 dated as of
August 31, 2011, the “Credit Agreement”), by and among PC Connection, Inc., a
Delaware corporation (the “Borrower”), certain subsidiary guarantors party
thereto, and RBS Citizens, National Association, successor by merger to Citizens
Bank of Massachusetts, as the lender (in such capacity, the “Lender”) and agent
(together with its successors and assigns in such capacity, the “Agent”).

We have requested that the Agent and Lender agree to make certain amendments to
the Credit Agreement and we have been advised that the Agent and Lender are
prepared and would be pleased to make the amendments to the Credit Agreement
upon the terms and subject to the conditions set forth below.

Accordingly, in consideration of the premises, promises, mutual covenants and
agreements set forth below, and fully intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

Effective as of the date hereof (the “Amendment Date”), and subject to the
fulfillment of the conditions contained in Article II of this amendment (this
“Amendment”), the Credit Agreement is hereby amended in each of the following
respects:

(a) The term, “Documents” shall, wherever used in the Credit Agreement or Other
Documents, be deemed to also mean and include this Amendment. All capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Credit Agreement.

(b) The Credit Agreement is amended as follows:

Section 7.6(a) Section 7.6(a) of the Credit Agreement is amended by replacing
“$15,000,000” with “$25,000,000”.



--------------------------------------------------------------------------------

ARTICLE II

CONDITIONS PRECEDENT TO AMENDMENT

The Lender’s and Agent’s agreement herein to further amend the Credit Agreement
as of the Amendment Date is subject to the fulfillment, to the satisfaction of
the Agent on the date hereof, of the following conditions precedent:

(a) The Borrower and Lender shall have executed this Amendment and delivered the
same to the Agent;

(b) All representations and warranties contained herein shall be true and
correct in all material respects; and

(c) No Material Adverse Effect shall have occurred since December 31, 2010;

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders and Agent as follows:

(a) Representations in Agreement. Each of the representations and warranties
made by the Borrower and each of its Subsidiaries to the Lender in the Credit
Agreement and other Documents was true and correct in all material respects when
made and is true and correct in all material respects on and as of the Amendment
Date with the same full force and effect as if each of such representations and
warranties had been made by the Borrower and each of its Subsidiaries on the
Amendment Date and in this Amendment, except to the extent that such
representations and warranties relate solely to a prior date.

(b) No Default of Events of Default. No Default or Event of Default exists on
the Amendment Date.

(c) Binding Effect of Documents. This Amendment has been duly executed and
delivered by the Borrower and is in full force and effect as of the date hereof,
and the agreements and obligations of the Borrower contained herein constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms.

ARTICLE V

MISCELLANEOUS

This Amendment may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed an original, but all of which together
shall constitute one instrument. Telecopied signatures hereto shall be of the
same force and effect as an original of a

 

2



--------------------------------------------------------------------------------

manually signed copy. In making proof of this Amendment, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Except to the extent specifically amended and
supplemented hereby, all of the terms, conditions and the provisions of the
Credit Agreement and each of the other Documents shall otherwise remain
unmodified, and the Credit Agreement and each of the other Documents, as amended
and supplemented by this Amendment, are confirmed as being in full force and
effect.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this Amendment, and return the counterpart to the
undersigned, whereupon this Amendment, as so accepted by you, shall become a
binding agreement between the undersigned, the Agent and the Lender.

 

Very truly yours, PC CONNECTION, INC. By:  

/S/ JACK FERGUSON

  Name: Jack Ferguson   Title: Executive VP, Treasurer and CFO PROFESSIONAL
COMPUTER CENTER, INC. By  

/S/ GLYNN W. SCHULZE

  Name: Glynn W. Schulze   Title: Treasurer GOVCONNECTION, INC. By  

/S/ GARY ANDERSON

  Name: Gary Anderson   Title: Treasurer MERRIMACK SERVICES CORPORATION By  

/S/ JACK FERGUSON

  Name: Jack Ferguson   Title: Executive VP, Treasurer and CFO PC CONNECTION
SALES CORPORATION By  

/S/ GARY ANDERSON

  Name: Gary Anderson   Title: Treasurer

 

4



--------------------------------------------------------------------------------

PC CONNECTION EXPRESS, INC. By  

/S/ WILLIAM COOPER

  Name: William Cooper   Title: President MORE DIRECT, INC. By  

/S/ GARY ANDERSON

  Name: Gary Anderson   Title: Treasurer

The foregoing Amendment is hereby accepted by the undersigned as of the date
hereof.

RBS CITIZENS, NATIONAL ASSOCIATION, as Agent and Lender

 

By:  

/S/ MARC LUBELCZYK

  Name: Marc Lubelczyk   Title: Senior Vice President

 

5